Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 20-60 are pending.
DETAILED ACTION
Election/Restriction
In response to the species requirement of 08/02/2022 Applicants elected the following on 09/14/2022: 
(1) Bombyx transposase that is at least 90% identical to SEQ ID NO: 407; 
(2) Mutation: A196G. 
(3) Transposase provided as an mRNA 
(4) Transposon ends (ITRs) SEQ ID NO: 33 and its reverse complement. (Because ITRs are used as a pair, two sequences are required. SEQ ID NOS:25 and 31 include SEQ ID NO:33 and its reverse complement.
(5) Promoter: CMV promoter. Promoter linked to an open reading frame 
(6) Selectable markers glutamine synthetase (GS) 
(7) Sequence elements (see claims 28-29), selected from WPRE (SEQ ID NO: 104) 
(8) Insulator SEQ ID NO: 862 
(9) IRES SEQ ID NO: 1053 
 	(10) Class of gene encoded by the heterologous polynucleotide: an open reading frame. 
According to Applicants, “[t]he elections are without traverse except that it is submitted that the requirement for election of open reading frame should not be made because open-reading frame is not mutually exclusive with other species in the same group. For example, a selection marker can be encoded by an open reading frame. Claim 31 is not generic to the elected species. Claim 29 should be considered as reading on the elected species of an open reading frame, but may not be considered the way the restriction requirement was framed. Other claims are believed to be generic.”  
It is noted that glutamine synthetase (GS) was elected as the heterologous polynucleotide species for search purposes, therefore claims 34-35, 57, and 59-60 are withdrawn as being directed to a non-elected species.  
Applicants also elected wherein the transposase is provided as an mRNA, therefore claim 40 is withdrawn from consideration as being drawn to a non-elected species.
Applicants elected wherein the transposase is 90% identical to SEQ ID NO: 407, and the A196G mutation, therefore claim 38 is withdrawn as being directed to a non-elected species.
Claims 20-33, 36-37, 39, 41-49, 51-56, and 58 are considered to read on the elected species.  Remaining claims 34-35, 38, 40, 50, 57 and 59-60 are withdrawn as being directed to a non-elected species of the claimed invention. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 20-23, 25-26,  and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daimon et al. and evidentiary references NCBI 162707.
Daimon discloses a novel piggyBac-like DNA transposon on chromosome 21 (yabusmae-1) and W chromosome (yabusame-w) of Bombyx mori that encodes an intact transposase (Abstract, page 586). Daimon discloses that the yabusame elements share extensive structural similarities with the piggyBac element and seem to belong to piggyBac superfamily (page 591).  The piggyBac-like DNA of both yabusame-1 and yabusame-w are flanked by 16-bp perfect inverted terminal repeats (ITRs) (Abstract and Fig. 1 A in page 587). See the following:

    PNG
    media_image1.png
    276
    990
    media_image1.png
    Greyscale

Daimon teaches donor plasmid that carries a tetracycline resistance gene (heterologous polynucleotide) that is flanked by ITRs and a target sequence from yabusame-1 transposon (see the paragraph bridging pages 590-591). The sequence of SEQ ID NO: 25 and SEQ ID NO: 31 of the present claims are 100 % identical to the nucleotide sequence of the yabusame-1 or yabusame-w (see evidentiary reference NCBI 162707). Nucleotides 1001 to 1221 are 100 % identical to SEQ ID NO: 25; and nucleotides 3361-3568 are identical to SEQ ID NO: 31 (see pages 10-11 of the request).  See the following highlighted sequences from NCBI 162707 corresponds to SEQ ID NO: 33:
tacattttaa actaaaccaa tatcatcaaa attctctact atttgtcttt cgttttttta 61 
agtaggccca tttgttttgt attcagattt gccgtgttca ttgatgtgag caactggcta 121 
tttaattgcc gaacgcttat aatagtcgga agaggtttac taaatgtatt ttatagatta 181 
cgaagttgat tatgaactac tnttacttat ctacatcgtt gtactgtttt gcttggtttt 241 
tatattcaac cattaggctg cgagtaccga tcgccatttc gatagtcgtt cacgaacgaa 301 
acggggcttt gtcgctacca aagagattat ttttcacttt tttgtttggc tcgcattaaa 361 
ttgaaaaatt tgtatttttt tcgtacaacc aagtcccgtt tgggttcaac tacaacacgt 421 
tagttataac tgcacgaatc tttttagtat ttaagcatat tcggtgttag atattaagct 481 
gaggcattcg taacataagt tcacacaaac taggttattc tattaactaa cgtgttggct 541 
atcagtctca tgtttagttt agttatttct taaacataag acacgaggat gctctcacca 601 
gaggacgacc ctgtggctta tgtccctaca ttcattatgt ttgtcttatt ccaacatatt 661 
actactctta tcctacttct tgatgtggtt tattttccgt ataataatat aattaacgtt 721 
tttgaatgtt tggaaatagc gcacaaatgg aatataggaa gaaaacgtgc aaggactgat 781 
tttatcaggg ggatatatat taaagatggt taggttcgta aggtcgcatt tacaacataa 841 
aaaaacgtct ttacctaata aaggagccag gtttccagac gtttagctta ctaattttaa 901 
tataatattc aatgtatgta accgtagttt taaaatattt aaatcttatt caacaaattt 961 
[AltContent: textbox (SEQ ID NO: 25)]catctctttt taataggcta agcatgtaat cgtagattat cccggcgagc atgaggcagg 1021 
gtatctcata ccctggtaaa attttaaagt tgtgtatttt ataaaatttt cgtctgacaa 1081 
cactagcgcg ctcagtagct ggaggcagga gcgtgcggga ggggatagtg gcgtgatcgc 1141 
agtgtggcac gggacaccgg cgagatattc gtgtgcaaac ctgtttcggg tatgttatac 1201 
cctgcctcat tgttgacgta ttttttttat gtaatttttc cgattattaa tttcaactgt 1261 
tttattggta tttttatgtt atccattgtt ctttttttat gatttactgt atcggttgtc 1321 
tttcgttcct ttagttgagt ttttttttat tattttcagt ttttgatcaa aatggatatt 1381 
gaaagacaag aagagcgaat ccgtgccatg ttagaggagg agctaagtga ttattctgat 1441 
gaatccagtt cagaagatga aaccgatcac tgtagtgagc acgaagtgaa ttatgacaca 1501 
gaagaagagc ggatagattc agttgatgtt ccatccaact ccaggcagga agaagcaaat 1561 
gcaataatag caaacgaatc agatagtgac cccgatgacg atttaccatt gtctctcgtc 1621 
aggcagagag cttcagcttc tcgacaagtg agtggccctt tttatacgtc aaaagacggt 1681 
accaagtggt ataaaaattg tcaacgtcca aacgtaaggc ttcgttccga aaacatcgta 1741 
acagagcaag ctcaagtaaa aaatattgca agggatgctt ctacagagta tgaatgctgg 1801 
aatatttttg tcacttcaga tatgctacaa gaaattttga cccacactaa ttcgtcaatt 1861 
cgccatagac aaaccaaaac tgctgctgaa aattcgagtg ctgaaacttc tttctacatg 1921 
caagaaacca cattatgtga attgaaagca ttaattgcat tattgtactt agctggcctt 1981 
atcaaatcta atcgacagag tttgaaagat ctttggcgaa ccgatggaac tggcgttgat 2041 
atatttcgca ccacaatgtc actccagaga tttcagtttc tgcaaaataa tattcgtttt 2101 
gatgacaaat ctacgagaga tgagcgtaaa caaactgata atatggctgc cttcagaagc 2161 
atttttgacc agtttgttca atgctgtcag aatgcgtact ccccaagtga gtttctgact 2221 
atcgatgaga tgctactatc atttagaggt cgatgcctgt ttcgtgtcta cattccaaat 2281 
aaaccagcca agtacggtat aaaaattttg gctctagtcg atgcaaaaaa cttttatgtc 2341 
gtgaatttgg aagtgtacgc aggaaaacaa ccgtcgggac catatgcagt tagtaataga 2401 
ccctttgaag tagtggagag actcattcaa ccagttgcac gatcacatcg caacgtgaca 2461 
ttcgataatt ggttcaccgg atatgagcta atgctgcatc tactaaatga gtatcgactc 2521 
acgtcggttg gaactgtacg aaaaaacaag agacagattc ccgaatcttt cattagaact 2581 
gacagacaac ctaacagttc agtctttggg tttcaaaaag atattacact cgtttcctat 2641 
gcgccaaaga agaacaaggt ggttgttgtt atgtccacca tgcatcatga taactcaata 2701 
gatgaatcta caggagagaa acaaaaacct gaaatgataa cattctataa ttcgaccaaa 2761 
gctggcgttg atgtggttga tgagttgtgt gccaattaca acgtttctcg caacagtaaa 2821 
cgatggccta tgactttatt ctatggtgtc ttgaacatgg cagctataaa tgcttgcatt 2881 
atttatcgaa caaataaaaa cgttacgatc aagagaacag aattcattcg tagtttgggc 2941 
ttatcaatga tttacgaaca tctgcattca agaaataaaa agaaaaatat tcccacctac 3001 
ctccgccagc gaatcgagaa acagctaggt gaaccatcac caagacatgt gaatgtacct 3061 
gggcgatatg tcagatgcca ggattgtcca tacaagaagg atagaaaaac caagcgttcc 3121 
tgcaatgctt gtgccaagcc catatgtatg gagcacgcaa aatttctttg cgaaaattgt 3181 
gctgaactcg acagtagtct ttgatcatat ttttagttta aaaaaataat tatatgtttt 3241 
ataatgaaaa gaatctcatt atctttcagt attaggttga tttatattcc aaagaataat 3301 
atttttgtta aattgttgat ttttgtaaac ctctaaatgt ttgttgctaa aattactgtg 3361 
[AltContent: textbox (SEQ ID NO: 31)]tttaagaaaa agattaataa ataataataa tttcataatt aaaaacttct ttcattgaat 3421 
gccattaaat aaaccattat tttacaaaat aagatcaaca taattgagta aataataata 3481 
agaacaatat tatagtacaa caaaatatgg gtatgtcata ccctgccaca ttcttgatgt 3541 
aacttttttt cacctcatgc tcgccgggtt ataagcaatt atcgttacca actatggttg 3601 
agttttattc cgggatgtct gtgtggaaag caatgccaaa gatgtaaaat ggaagtgata 3661 
gcatgcttac ggcatactaa tattatttaa tctatgtcta ttggcagaat aaaaaaataa 3721 
aaaaaaaact aataaaatgt cttaaaaaat acgaatgctt tgtttcattt tttttttaaa 3781 
tccttacgtt tcaatttcaa acatgtaaag gcttaaattc taactgttgt taatcagtca 3841 
gtcagcgtta atcggttaat actatgcttt atttcttctg aataaagctt agcttatctt 3901 
gttgaattgg aatgattaaa caaaacggaa atccaacttt agtaacgagt gcggatgcac 3961 
aaaatgccct ggtacccgta atgaaacaaa ttatcatttt tgcaggtttg attttactac 4021 
ttattatgga actttttatt tttcctacct aagctgagag ccttgagagg ctatttcagc 4081 
gtaacctagc aggtgagctc acggggctca aatctgatga cgttgctaac acgaacccta 4141 
gcagtgccgt gcttcgcaga atctaccacc ggatcggaaa cgcgacccac tgagaagatc 4201 
tggtgagaaa ctcagtgggc tgtgtctgtg ggttcattta ctcgtcgagc ccttcgtcgc 4261 
aagcgacggg ttcgacgaga acgatgaccg gtctttgagg tagctaaaag caccgttagt 4321 
ggatcgggag gatccgaaat gacgtgtttt gggcgacgtc ggctgctttc cattctgtcc 4381 
gcagatccag aatggaagtt actggcggcc acgatgtttc ggcggttctc gtgtcgtgcc 4441 
tctttgtcga agtggtatgg aacaaaactc aatgttagtt atttatactt tttgcctctg 4501 
taggcagacg agcttacggc ccacctgatg gtgagtggtt accatcactt atggacatca 4561 
tcaatgct
The sequence of SEQ ID NO: 407 recited in the instant claims is disclosed in the prior art as the Bombyx mori putative transposase yabusame-1 (Yb1) gene, see the alignment below, the sequence was submitted February 2004:
RESULT 1
Q75QC0_BOMMO
ID   Q75QC0_BOMMO            Unreviewed;       610 AA.
AC   Q75QC0;
DT   05-JUL-2004, integrated into UniProtKB/TrEMBL.
DT   05-JUL-2004, sequence version 1.
DT   02-JUN-2021, entry version 32.
DE   SubName: Full=Putative transposase yabusame-1 {ECO:0000313|EMBL:BAD11135.1};
OS   Bombyx mori (Silk moth).
OC   Eukaryota; Metazoa; Ecdysozoa; Arthropoda; Hexapoda; Insecta; Pterygota;
OC   Neoptera; Endopterygota; Lepidoptera; Glossata; Ditrysia; Bombycoidea;
OC   Bombycidae; Bombycinae; Bombyx.
OX   NCBI_TaxID=7091 {ECO:0000313|EMBL:BAD11135.1};
RN   [1] {ECO:0000313|EMBL:BAD11135.1}
RP   NUCLEOTIDE SEQUENCE.
RC   STRAIN=P50T {ECO:0000313|EMBL:BAD11135.1};
RA   Omuro N., Shimada T.;
RT   "Bombyx mori putative transposase Yabusame-1 gene.";
RL   Submitted (FEB-2004) to the EMBL/GenBank/DYB1J databases.
---------------------------------------------------------------------------
407         1 MDIERQEERIRAMLEEELSDYSDESSSEDETDHCSEHEVNYDTEEERIDSVDVPSNSRQE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Yb1         1 MDIERQEERIRAMLEEELSDYSDESSSEDETDHCSEHEVNYDTEEERIDSVDVPSNSRQE 60

407        61 EANAIIANESDSDPDDDLPLSLVRQRASASRQVSGPFYTSKDGTKWYKNCQRPNVRLRSE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Yb1        61 EANAIIANESDSDPDDDLPLSLVRQRASASRQVSGPFYTSKDGTKWYKNCQRPNVRLRSE 120

407       121 NIVTEQAQVKNIARDASTEYECWNIFVTSDMLQEILTHTNSSIRHRQTKTAAENSSAETS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Yb1       121 NIVTEQAQVKNIARDASTEYECWNIFVTSDMLQEILTHTNSSIRHRQTKTAAENSSAETS 180

407       181 FYMQETTLCELKALIALLYLAGLIKSNRQSLKDLWRTDGTGVDIFRTTMSLQRFQFLQNN 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Yb1       181 FYMQETTLCELKALIALLYLAGLIKSNRQSLKDLWRTDGTGVDIFRTTMSLQRFQFLQNN 240

407       241 IRFDDKSTRDERKQTDNMAAFRSIFDQFVQCCQNAYSPSEFLTIDEMLLSFRGRCLFRVY 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Yb1       241 IRFDDKSTRDERKQTDNMAAFRSIFDQFVQCCQNAYSPSEFLTIDEMLLSFRGRCLFRVY 300

407       301 IPNKPAKYGIKILALVDAKNFYVVNLEVYAGKQPSGPYAVSNRPFEVVERLIQPVARSHR 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Yb1       301 IPNKPAKYGIKILALVDAKNFYVVNLEVYAGKQPSGPYAVSNRPFEVVERLIQPVARSHR 360

407       361 NVTFDNWFTGYELMLHLLNEYRLTSVGTVRKNKRQIPESFIRTDRQPNSSVFGFQKDITL 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Yb1       361 NVTFDNWFTGYELMLHLLNEYRLTSVGTVRKNKRQIPESFIRTDRQPNSSVFGFQKDITL 420

407       421 VSYAPKKNKVVVVMSTMHHDNSIDESTGEKQKPEMITFYNSTKAGVDVVDELCANYNVSR 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Yb1       421 VSYAPKKNKVVVVMSTMHHDNSIDESTGEKQKPEMITFYNSTKAGVDVVDELCANYNVSR 480

407       481 NSKRWPMTLFYGVLNMAAINACIIYRTNKNVTIKRTEFIRSLGLSMIYEHLHSRNKKKNI 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Yb1       481 NSKRWPMTLFYGVLNMAAINACIIYRTNKNVTIKRTEFIRSLGLSMIYEHLHSRNKKKNI 540

407       541 PTYLRQRIEKQLGEPSPRHVNVPGRYVRCQDCPYKKDRKTKRSCNACAKPICMEHAKFLC 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Yb1       541 PTYLRQRIEKQLGEPSPRHVNVPGRYVRCQDCPYKKDRKTKRSCNACAKPICMEHAKFLC 600

407       601 ENCAELDSSL 610
              ||||||||||
Yb1       601 ENCAELDSSL 610

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20-33, 36-37, 39, 41-49, 51-56, and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daimon et al. as applied above in view of Brivanlou et al. (US8592211B2), Bleck  (US2002/0106729A1), Chung et al., Parinov et al. (US8,399,257; herein “the `257 patent), and Charng et al., Botanical Bulletin of Academia Sinica, (2004). Vol. 45: 267-274 (herein“Charng”), and Hoge et al. US20160194625A1.  
Daimon et al. as applied above recites a construct comprising a piggyback type transposon, a construct comprising a heterologous sequence flanked by ITRs from the transposon, and comprising an ie1 promoter.  However, the reference does not specifically teach wherein the promoter is a CMV promoter, or comprising a glutamine synthetase (GS) gene as a selectable marker, or wherein the construct comprises an insulator or IRES sequence. 
Brivanlou et al. discloses kits comprising both the PiggyBac transposase and transposon with all sequences necessary for transposition/integration into a host cell (20:48-52, composite promoter comprising CMV and chicken beta-actin promoter elements (22:47-58, reversible integration into a genomic DNA of a host cell at a 5` -TTAA-3` target sequence (Fig. 2B, 21:23-26:21, 30:60-63).  The transposon comprises a non-transposon heterologous DNA sequence flanked by an inverted terminal repeats (ITR) and/or genes with both selectable and/or counter-selectable markers operably linked for gene expression, and further operably linked to an IRES (24:58-61, 25:6-14). See also the following, regarding the Additionally, the  Exemplary gene transfer/integration protocols are noted in Examples 2-11.  Absent evidence to the contrary, since the prior art teaches the use of a transposon system for delivering heterologous genes into the genome of a cell, and further wherein that heterologous gene is a selectable marker, the choice of selectable marker as recited in claims 26-27, 56, and 58, would have been a simple matter of design choice for the ordinary skilled artisan.  
Regarding claims 28-29, Daimon et al. also does not teach wherein the transposition system comprises wherein the heterologous polynucleotide comprises one or more sequence elements that increase expression by enhancing RNA processing or export from the nucleus.  However, the prior art, Bleck  (US2002/0106729A1), teaches the addition of sequences to coding sequence that enhances the processing of mRNA, see the following ¶: [0076] “[A]s used herein, the terms "RNA export element" or "Pre-mRNA Processing Enhancer (PPE)" refer to 3' and 5' cis-acting post-transcriptional regulatory elements that enhance export of RNA from the nucleus. "PPE" elements include, but are not limited to Mertz sequences (described in U.S. Pat. Nos. 5,914,267 and 5,686,120, all of which are incorporated herein by reference) and woodchuck mRNA processing enhancer (WPRE; WO99/14310 and U.S. Pat. No. 6,136,597, each of which is incorporated herein by reference).”
Regarding insulator sequences recited in claims 30-31, Daimon et al. does not specifically disclose the inclusion of an insulator sequence in the heterologous polynucleotide sequence.  However, the prior art, Chung et al., teaches a 5’ element of the chicken -globin domain (HS4; GenBank U78775.2) serves as an insulator, and protects against position effect.  This sequence is at least 99% identical to SEQ ID NO: 864 of the instant invention.  According to Chung et al.  “[T]he ability of the chicken 5' element to function in human cells and to behave as an insulator without accompanying activation or silencing effects within the protected domain may have valuable practical implications. Present gene therapeutic techniques introduce genes randomly into the chromatin environment, where they may act on or be affected by local chromatin structure and regulatory elements. Such genes may experience immediate or gradual loss of expression, perhaps due to the repressive influence of the surrounding sequence...The availability of an insulating element should be helpful in reducing these unwanted side effects, as well as in other experiments with transgenic animals.” (Page 511, 2nd col., 2nd ¶).  It would be obvious to a person of ordinary skill in the art to include an insulator sequence in a heterologous polynucleotide sequence that is to be integrated into a genome.  There person of ordinary skill in the art would have expected that the insulator sequence would protect the integrated sequence from any activating or silencing effects of the genomic elements surrounding the integrated sequence.
With respect to claim 39, Daimon et al. does not teach wherein the transposase is fused to an NLS. However, Charng teaches that the fusion of heterologous NLS to the transposase can increase its transposition efficiency (see Charng) (see pages 24-25 of the request).  Additionally, the Parinov et al. `257 patent teaches the fusion of a heterologous NLS to integration deficient transposase would successfully rescue its integration ability. Thus, it would have been obvious for the person of ordinary skill in the art, at the effective filing date of the instant invention to have produced fusions of transposase proteins (lacking an NLS) with a heterologous NLS.  One of ordinary skill in the art would have been motivated to make this modification because the prior art suggests that this modification would rescue its integration ability and increase its transposition efficiency.
Parinov et al. (`257 patent) discloses the method for producing transgenic non-human vertebrate by introducing into a non-human vertebrate cell nucleic acid encoding a modified Ac transposase.  The modified transposase comprises (i) a synthetic nuclear localization signal (NLS) and (ii) a truncated Ac transposase (see claim 1; col. 12, lines 19-25; FIGs 1B, 1C, Table 2A). The `257 patent teaches that a truncated form of Ac transposase lacking 102 N-terminal amino acids is used in the transgene construct, and teaches that the truncated form of transposase is highly active (col. 14, lines 14-18). A transgene construct containing a coding sequence for the modified Ac transposase is used to stably incorporate into fish. A promoter and a coding region of the modified Ac transposase operably linked are present in the transgene construct (col. 14, lines 54-62; FIG 1B).The construct further comprises a marker or reporter gene (col. 15, lines 45-47). The `257 patent teaches that NLS affect intracellular localization of Ac transposase (TPase) (Example 4 in column 42). The `257 patent specifically teaches that fusing a heterologous NLS to an integration deficient transposase (modified transposase) would successfully rescue its integration ability. The disclosed transposase is catalytically active and is capable generating excised transposon DNA (col. 40, lines 40-45; col. 443, lines 58-60). 
Additionally, regarding claims 51-56, Parinov et al. teach that suitable cells for gene transfer using the disclosed transposable elements include, but are not limited to, lymphocytes, hepatocytes, neural cells, muscle cells, a variety of blood cells, and a variety of cells of an organism (col. 12, lines 1-4). Additionally, Parinov et al. teach constructs expressing the enhanced green fluorescent protein (EGFP) gene as a selectable marker of transgenic fish (see Table 3).
Parinov et al. also teach wherein the modified transposase is synthesized in vitro as mRNA, and delivered into zebrafish via injection.  See col. 33, lines 30-38.  The RNA is capped, and comprises a polyA tail, see the following:
“[T]he TPase plasmid were linearized with BamHI (cut downstream of the polyA tail) and used for in vitro transcription of capped transposase RNA. The mMESSAGE mMACHINE SP6 kit (Ambion) was used. The product was purified using RNeasy Mini Kit (QIAGEN, Germany). 5-10 pg of plasmid DNA with 25-50 pg of in vitro synthesized transposase mRNA were co-injected into zebrafish embryos at the 1-2-cell stage. The actual amount of injected RNA was empirically adjusted to produce 50% embryo survival rate.”  
With respect to the modification of mRNA with pseudo-uridine or 5-methyl-cytosine (claims 47-48), these modifications are well known in the art to be used to reduce the immunogenic properties of a heterologous sequence expressed in a cell.  (See Hoge et al. US20160194625A1: [0005] “[M]ore recently, others have investigated the use of mRNA to deliver a construct encoding a polypeptide of interest and have shown that certain chemical modifications of mRNA molecules, particularly pseudouridine and 5-methyl-cytosine, have reduced immunostimulatory effect.”) Thus, a person of ordinary skill in the art seeking to reduce the immunogenicity of a heterologous mRNA introduced into a cell, would have been motivated to include pseudo-uridine or 5-methyl-cytosine modifications into the mRNA.
Therefore, absent evidence of unexpected results associated with the full scope of the claimed invention, it would have been obvious for the person of ordinary skill in the art at the effective filing date of the instant invention to have combined the cited references in the design of the instant invention.  The prior art provides motivation and suggestion for the person of ordinary skill in the art to design a means for creating a transgenic eukaryotic cell using the Bombyx transposable element system to deliver a heterologous polynucleotide into a cell as presently claimed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26-27 and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites “wherein the promoter is operably linked to one or more of: i) an open reading frame; ii) a selectable marker; iii) a counter- selectable marker; iii) a nucleic acid encoding a regulatory protein; iv) a nucleic acid encoding an inhibitory RNA.”  The metes and bounds of the claimed group is indefinite because the members of the group are not mutually exclusive.  For example, a nucleic acid encoding a regulatory protein or a selectable marker, could also be interpreted as reading on an open reading frame.  Therefore, it is unclear how a person of ordinary skill in the art would be able to distinguish between the members of the recited group.
Additionally, with respect to claims 27 and 58, it is unclear if the correct spelling of GS is “glutamine synthetase” (claim 27) or “glutamine synthase” as recited in claim 58.  Applicants are requested to provide the correct spelling of this term.










Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS-SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JANET L EPPS -SMITH/
Primary Examiner, Art Unit 1699